McCarthy, J.
No complaint can be made to either the trial judge or the charge of the trial justice. The verdict for six cents and the judgment must be set aside, however, on the ground of inadequacy of damages. McDonald v. Walter, 40 N. Y. 551; Kelly v. City of Rochester, 38 N. Y. St. Repr. 797.
In an action for damages for slander, malicious" prosecution and such like, a jury can find six cents damages, but in an action like the one at bar and on the evidence presented when once the jury determine in favor of the plaintiff the measure of damages must "be based on the evidence and not on outside speculation.
The evidence was that the plaintiff had spent in repairing the wagon $61.25 and that the actual damages all told was between the sum of $75 and $100, and that he was deprived of the use of the wagon a month or a little more.
The jury must find for some sum based on the evidence.
This they did not, and the judgment must be reversed, and a new trial granted, with costs to appellant to abide the event.
Van Wyok, Oh. J., concurs.
Judgment reversed and new trial granted, with costs, to appellant, to abide the event.